Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 4-7, 10-17 and 47-51 are under consideration in the instant Office Action.

Maintained Rejection
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-7, 10-17 and 47-51 are rejected under 35 U.S.C. 103 as being unpatentable over Schaffer et al., US2014/0294771 (5/3/2019,PTO-892) and Palanker .
Aflibercept is known in the art by multiple names which include EYLEA®, Zaltrap® and VEGF trap.
Schaffer teaches adeno-associated virus (AAV) virions with altered capsid proteins wherein the AAV virions exhibit greater infectivity of retinal cells when administered via intravitreal injections to treat ocular diseases (see abstract, paragraphs 70, 137 and claims 18-19) as required in instant claim 1. Schaffer teaches modified AAV capsid protein comprising an insertion in the capsid protein GH loop to increase infectivity of the retinal cells (see paragraphs 72-74). Schaffer teaches the insertion site between amino acids 587 and 588 of the AAV2 (see paragraphs 27, 74, 76) as in instant claim 1. Schaffer teaches the insertion peptide includes LGETTRP (SEQ ID NO: 13: see paragraphs 91-92, 94, 117, 181 and claims 1-5) and meet the requirement of the instant SEQ ID NO: 4 of instant claim 1. Schaffer teaches a pharmaceutical composition comprising a rAAV virion with a suitable excipient for human administration (see paragraphs 62-63 and 161) as required in instant claim 1 and reads on a human subject. Schaffer teaches rAAV virion comprises a heterologous nucleic acid encoding a gene or polypeptide that enhances the function of retinal cells such as an anti-angiogenic polypeptide like VEGF receptor or antibody (see paragraph 148, 151-152). Schaffer teaches that the rAAV virion includes rAVV2 virion (see paragraphs 27, 211) as required in instant claim 1. Schaffer teaches treating ocular diseases that include dry and wet age-related macular degeneration, choroidal neovascularization and diabetic macular edema (see paragraph 167 and claims 17-20) as required in instant claim 1. 6 to about 1015 rAAV virions and that other effective doses can be readily established by one of ordinary skill in the art through routine trails establishing dose response curves (see paragraph 165) as required in instant claims 4-5, 48-50 and new claim 51. Schaffer teaches administering rAAV via an intravitreal injection to the eye with a volume of 2l at 1x1012 viral genome (vg; see paragraphs 191, 199, 204) and meets the requirements of instant claims 6-7. Schaffer teaches the rAAV2 (7m8) as intravitreal injections (see paragraph 211) and therefore meets the requirement of claim 15 for a suspension. Further one of ordinary skill would want to mix the solution and bring it to room temperature to get the bets and equal mixture of the solution before administration as required in instant claims 15-17. Schaffer teaches that their rAAV virion exhibits at least 10-fold to 50-fold infectivity of the retinal cells (see paragraphs 127-143). While Schaffer teaches such an anti-angiogenic polypeptide like VEGF receptor or antibody (see paragraph 148, 151-152), Schaffer does not specifically teach the required aflibercept of instant claim 1(a).
Palanker teaches gene therapy as using DNA in a vector as a pharmaceutical to treat disease especially the eye and the retina of the eye (see paragraphs 2 and 182) as in instant claim 1. Palanker teaches that the therapeutic DNA persists in the tissue for an extended period of time following initial delivery (see paragraph 4). Palanker teaches that this type of gene therapy needs to provide an independent arm in clinical trial to demonstrate safety of the gene therapy agent alone and the inducible agent alone (see paragraph 6). This teaching reads on instant claims 10 and 11 of determining that the subject is responsive to the agent aflibercept and one would be able to determine this 8-1014 (see paragraph 70) and meets the requirement of instant claims 14, 50 and new claim 501. Palanker teaches using the rAAV2 since it is one of the most characterized and has been shown to be able to mediate long-term transgene expression in the eye of many species of animals that last over a year (see paragraphs 73, 78, 79, 94-95, 98, 99-100). Palanker teaches that the AAV viruses depend on helper viruses like CMV for replication and in mammalian cells the CMV immediate early promotor is often used to provide string transcriptional activation (see paragraph 92, 94-95, 111 and 115) and meets the requirement of instant claim 1. Palanker teaches that the AAV vector is a proven vector for clinical application of ocular gene therapy and has several desirable features such as non-pathogenic and has low immunogenicity and is not associated with disease in humans (see paragraph 192). Palanker teaches that the rAVV2 was successful in clinical trials to deliver treatment in eye after 4 years (see paragraphs 185-186 and 192) and that canine models have been successful for 7.5 years (see paragraph 192) and meets the requirements of instant claims 1, 12-14. While Palanker teaches rAAV2 vector and aflibercept to treat CNV, Palanker does not specifically teach the peptide insertion to the AAV2 vector as required in instant claim 1.
in vivo administration of the AAV2-VEGF-Trap (see abstract) as in instant claim 14. Lu teaches using the AAV2-VEGF-Trap at 50ml with 6x109 viral genome (see page 1333, bottom of 1st column). Lu teaches that one of the major drawbacks of the VEGF-Trap protein is its limited half-life and requiring multiple injections which the gene therapy has overcome due to its ability to maintain sustained levels of VEGF-Trap in vivo (see page 1337, paragraph spanning 1st and 2nd column). Lu does not teach using this gene therapy for ocular disease or the peptide insert to AAV.
It would have been prima facie obvious to the person of ordinary skill in the art to arrive at the claimed invention from the disclosures of Schaffer, Palanker and Lu. The person of ordinary skill in the art would have been motivated to make and use the invention as claimed because Schaffer and Palanker teach that one would want to administer a treatment involving blocking VEGF activity in retinal disease including wet AMD and reduce all of the possible side effects that may affect vison due to the fact that one single injection reduces any of the possible side effects associated with multiple injection to the eye and produce a continual administration of the required treatment to protect vision in the wet AMD patient population. One would be motivated to administer aflibercept since it is a proven treatment for wet AMD and administering with the vector taught by Schaffer since it would lead to specific target of photoreceptor cells, where the treatment is required to have best effect since these are the cells that are at risk in wet AMD. One would be motivated to use the vector in view of Lu’s teaching that the VEGF trap has a short half-life and needs multiple administrations to maintain therapeutic nd column). The person of ordinary skill in the art would have had a reasonable expectation of success based on the cumulative disclosures of these prior art references.  

Response to Arguments
Applicant's arguments filed 12/13/2021 have been fully considered but they are not persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Applicant argues that the instant claims are not obvious over the prior art by stating that the intended target is neovascular tissue and that the prior art of record does not teach this target. The instant claims are towards treating diseases that include wet macular degeneration (wAMD) and diabetic macular edema which are taught by the prior art or record; see Schaffer who teaches treating ocular diseases that include dry and wet age-related macular degeneration, choroidal neovascularization and diabetic macular edema (see paragraph 167 and claims 17-20) and Palanker who teaches that their gene therapy is applicable for wet age related macular degeneration and choroidal neovascularization (see paragraph 101). Therefore, the prior art teaches the required patient population and provides motivation to use the vector and treatments with a reasonable expectation of success.


Applicant argues that all previous attempts to develop long term anti-VEGF gene therapy for treatment of neovascular eye disorders have failed. This is not found persuasive because previous failures do not detract from the fact that one of ordinary skill would still attempt to try other vectors for long term anti-VEGF gene therapy for treatment of neovascular eye disorders, especially when the failures are due to the vectors since there are other possible vectors taught in the art and would be determined through routine optimization. 
Applicant argues unexpected results in the long-term efficacy of the AAV2.7m8-aflibercept in view of their own art (Khanani 2021) was proven in human subjects which was published years after filing their application. This is not found persuasive because at the time of filing all of the required elements of the claims are taught by the prior art and the prior art had clear expectation that the rAVV2 construct would produce the required treatment in the required disease population. Schaffer teaches the rAAV2 (7m8) as intravitreal injections (see paragraph 211, the same vector used by applicant to achieve their results) while Palanker teaches using the rAAV2 since it is one of the most characterized and has been shown to be able to mediate long-term transgene expression in the eye of many species of animals that last over a year (see paragraphs 73, 78, 79, 94-95, 98, 99-100). Therefore, all of the components were known in the art at the time of filing and one of ordinary skill in the art would have a reasonable expectation of success in the long-term efficacy of the AAV2.7m8 expressing aflibercept in a human subject. The applicant fails to show how the prior art is deficient in teaching all of the required limitations of the instant claims or why it would 
Therefore, these arguments are not found persuasive.

New Rejection
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 1, 4-7, 10-17 and 47-51 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 and 47-49 of copending Application No. 17/479,968 filed on 9/20/2021. Although the claims at issue are not identical, they are not patentably distinct from each other because '968 claims a methods of treating an eye condition that includes AMD, diabetic macular edema and diabetic retinopathy by administering a rAAV2 variant comprising LGETTRP inserted between 587 and 588 of capsid protein VP1 and  a nucleic acid sequence encoding a polypeptide having at least 80% homology  to aflibercept. The claimed method of ‘968 anticipates the instantly claimed invention and therefore, they are not patentably distinct.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Note that this reject is now present because the ‘968 was only file on 9/20/2021, after the last Office Action which was filed on 6/11/2021.

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE ONTHS from the mailing date of this action.
  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-

Advisory Information
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURORA M. FONTAINHAS whose telephone number is 571-272-2952.  The examiner can normally be reached on Monday - Friday (8AM - 4PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on (571)272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

	
/AURORA M FONTAINHAS/Primary Examiner, Art Unit 1649